                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 DAVID TURNER, individually and on                 )
 behalf of all others similarly situated,          )
                                                   )
         Plaintiff,                                )
                                                   )       NO. 3:18-cv-001361
 v.                                                )       JUDGE RICHARDSON
                                                   )
 NISSAN NORTH AMERICA, INC. and                    )
 NISSAN MOTOR CO., LTD.,                           )
                                                   )
         Defendants.                               )

                                               ORDER

        Plaintiff has filed a Notice of Voluntary Dismissal (Doc. No. 31). The Notice was filed

prior to Defendant filing an answer or motion for summary judgment. Under Fed. R. Civ. P.

41(a)(1)(A)(i), therefore, the Notice sufficed to dismiss this action without any action on the part

of the Court. The Notice states that dismissal is without prejudice, and therefore under Rule

41(a)(1)(B), the dismissal is without prejudice. Accordingly, the Court acknowledges that this

action has been DISMISSED WITHOUT PREJUDICE effective as of the time of the filing of

the Notice, and the Clerk is directed to close the file.

        IT IS SO ORDERED.


                                               ____________________________________
                                               ELI RICHARDSON
                                               UNITED STATES DISTRICT JUDGE




      Case 3:18-cv-01361 Document 32 Filed 01/07/19 Page 1 of 1 PageID #: 119
